Sean M. Morris

Jori Quinlan

WORDEN THANE P.C.

321 W. Broadway St., Ste. 300
Missoula, MT 59802

(406) 721-3400
smorris@wordenthane.com
jguinlan@wordenthane.com

Diane Doolittle (pro hac vice status pending)
QUINN EMANUEL URQUHART & SULLIVAN, LLP
555 Twin Dolphin Dr. 5" Floor

Redwood Shores, CA 94065

(650) 801-5000
dianedoolittle@quinnemanuel.com

Bruce Van Dalsem (pro hac vice status pending)
QUINN EMANUEL URQUHART & SULLIVAN, LLP
865 S. Figueroa Street, 10th Floor

Los Angeles, CA 90017

(213) 443-3000
brucevandalsem@quinnemanuel.com

Adam J. DiClemente (pro hac vice status pending)
QUINN EMANUEL URQUHART & SULLIVAN, LLP

51 Madison Avenue, 22™ Floor

New York, NY 10010

(212) 849-7000
adamdiclemente@quinnemanuel.com

Attorneys for Defendants Michael L. Goguen,; the Michael L. Goguen Trust;
Whitefish Frontiers, LLC; Valley Oak, LLC; Casey’s Management, LLC;
Two Bear Security, LLC; Two Bear Air 1, LLC; Crystal Slopeside, LLC; and
Two Bear Air Rescue Foundation

GOGUEN DEFENDANTS’ MOTION TO DISMISS 1
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

 

MATTHEW MARSHALL; JOHN MAGUIRE; CV-21-19-M-DWM
KEEGAN BONNET; and ANTHONY
AGUILAR, Individuals,

Plaintiff[s],

v GOGUEN DEFENDANTS’ MOTION TO
DISMISS THE COMPLAINT FOR
FAILURE TO STATE A CLAIM UPON
WHICH RELIEF CAN BE GRANTED

MICHAEL L. GOGUEN, an individual;
The Trustee of the MICHAEL L.
GOGUEN TRUST, a California Trust;
WHITEFISH FRONTIERS, L.L.C., a
Delaware limited liability company;
VALLEY OAK, LLC, a Delaware limited
liability company; PROOF RESEARCH,
INC., a Delaware corporation; CASEY’S
MANAGEMENT, LLC; Two BEAR
SECURITY, LLC; Two BEAR AIR 1,
LLC; CRYSTAL SLOPESIDE, LLC; Two
BEAR AIR RESCUE FOUNDATION, a
Delaware non-profit corporation;
KAREN VALLADAO, an individual;
FRANK, RIMERMAN + Co. LLP,
believed to be a California limited
liability partnership; SHANE ERICKSON,
an individual,

Defendants.

 

 

Defendants Michael L. Goguen; the Michael L. Goguen Trust; Whitefish
Frontiers, LLC; Valley Oak, LLC; Casey’s Management, LLC; Two Bear Security,
LLC; Two Bear Air 1, LLC; Crystal Slopeside, LLC; and Two Bear Air Rescue

Foundation, by and through their counsel of record, hereby move to dismiss the

GOGUEN DEFENDANTS’ MOTION TO DISMISS 2
Plaintiffs’ Complaint on the grounds that it fails to state a claim for which relief

can be granted under Rule 12(b)(6).

Plaintiffs were contacted regarding this motion, which they oppose. A brief

in support of this motion is filed herewith.

Date: June 30, 2021 Attorneys for Defendants Michael L.
Goguen; the Michael L. Goguen Trust;
Whitefish Frontiers, LLC; Valley Oak,
LLC; Casey’s Management, LLC; Two
Bear Security, LLC; Two Bear Air 1,
LLC; Crystal Slopeside, LLC; and Two
Bear Air Rescue Foundation

QUINN EMANUEL URQUHART &
SULLIVAN, LLP (pro hac vice status

pending)
iene M, tog lucky

Diane Doolittle
Bruce Van Dalsem
Adam DiClemente

 

WORDEN THANE P.C.

Cie LE

Morris
ri Quinlan

GOGUEN DEFENDANTS’ MOTION TO DISMISS
CERTIFICATE OF SERVICE

I certify that on the 30th day of June 2021, I served a copy of the preceding
document via CM/ECF on:

Adam H. Owens, Esq.

Gregory G. Costanza, Esq.
GRANITE PEAK LAW, PLLC

201 W. Madison Ave., Ste. 450
Belgrade, MT 59714

(406) 586-0576
adam@granitepeaklaw.com
gregory@granitepeaklaw.com

Attorneys for Plaintiff ©

GOGUEN DEFENDANTS’ MOTION TO DISMISS
